Citation Nr: 0017255	
Decision Date: 06/29/00    Archive Date: 07/05/00

DOCKET NO.  96-41 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for chronic carpal tunnel 
syndrome.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's mother


ATTORNEY FOR THE BOARD

John T. Hutcheson, Counsel

INTRODUCTION

The veteran had certified active duty from November 1990 to 
May 1991.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  Service connection is in effect for migraines, 
lumbosacral strain, frontal sinusitis, neck trauma residuals, 
and lip laceration scar residuals.  

3.  The most recent clinical and electrodiagnostic 
evaluations of record do not establish that the veteran 
currently has carpal tunnel syndrome.  

CONCLUSIONS OF LAW

1.  Chronic carpal tunnel syndrome was not incurred in or 
aggravated by wartime service and may not be presumed to have 
been incurred during such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1999)

2.  Chronic carpal tunnel syndrome is not proximately due to 
or the result of a service-connected disease or injury.  38 
U.S.C.A. § 5107 (West 1999); 38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991), and if so, whether the 
Department of Veterans Affairs (VA) has properly assisted her 
in the development of her claim.  A "well-grounded" claim is 
one which is plausible.  A review of the record indicates 
that the veteran's claim is plausible and that all relevant 
facts have been properly developed.  

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1999).  

Where a veteran served continuously for ninety days or more 
during a period of war and an organic disease of the nervous 
system becomes manifest to a degree of ten percent within one 
year of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 1999); 38 
C.F.R. §§ 3.307, 3.309 (1999).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1999).  

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1999).  The Court 
has clarified that service connection shall be granted on a 
secondary basis under the provisions of 38 C.F.R. § 3.310(a) 
where it is demonstrated that a service-connected disorder 
has aggravated a nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  Service connection is 
currently in effect for migraine, lumbosacral strain, frontal 
sinusitis, neck trauma residuals, and lip laceration scar 
residuals.  

A January 1991 Army treatment record notes that the veteran 
reported falling down some steps two days prior to the 
examination.  The veteran denied experiencing any hand 
numbness or tingling.  An impression of a mid-back strain was 
advanced.  At her April 1991 physical examination for release 
from active duty, the veteran reported that she had fallen 
and injured her neck and upper back while stationed in 
Southwest Asia.  On examination, the upper extremities and 
neurologic system were normal.  

At a May 1993 VA examination for compensation purposes, the 
examiner observed no sensory deficit or other evidence of 
active neurologic disease.  An August 1993 VA treatment 
record indicates that the veteran complained of upper 
extremity and finger numbness.  An impression of "[ruleout] 
c[ervical] and t[horacic] radiculopathy" was advanced.  A 
March 1994 physical evaluation from Jacobs Chiropractic 
Clinic conveys that the veteran complained of bilateral hand 
tingling.  

At a July 1995 hearing before a VA hearing officer, the 
veteran testified that she had bilateral carpal tunnel 
syndrome secondary to her military duties.  The veteran's 
sister-in-law stated that she was a registered nurse; had 
training in human anatomy; was informed as to the veteran's 
inservice fall; and had the opportunity to observe the 
veteran.  She advanced that:

Also, with the way her neck was bent 
back, and she had that nerve problem, 
carpal tunnel [syndrome] is the result of 
a damaged nerve.  It is not because of 
it.  Probably, and because she constantly 
has headaches, she has probably got the 
bone is (sic) either jammed up against 
that nerve some kind of way or whatever ...  

Clinical documentation from the Washington-St. Tammany 
Regional Medical Center dated in 1995 indicates that the 
veteran complained of bilateral hand pain, tingling, and 
numbness.  Electromyographic and nerve conduction studies 
dated in June 1995 convey that "a mild carpal tunnel 
syndrome and peripheral neuropathy cannot be ruled out" and 
"clinical correlation is necessary."  A contemporaneous 
treatment record states that the treating physician could not 
ruleout bilateral carpal tunnel syndrome.  A July 1995 
treatment record indicates that the veteran complained of 
bilateral hand pain.  The veteran related that her complaints 
were somewhat improved by wearing wrist splints.  An 
impression of probable mild carpal tunnel syndrome was 
advanced.  

A February 1996 VA treatment record conveys that the veteran 
complained of bilateral hand pain.  She was reported to have 
been previously diagnosed with right carpal tunnel syndrome.  
An impression of carpal tunnel syndrome was advanced.  In her 
August 1996 substantive appeal, the veteran advanced that her 
bilateral carpal tunnel syndrome had been precipitated by the 
nerve damage associated with her inservice fall.  

At a February 1997 VA examination for compensation purposes, 
the veteran related that she had been diagnosed with right 
carpal tunnel syndrome in 1996.  The examiner reported that 
August 1996 VA electromyographic and nerve conduction studies 
of the upper extremities were normal.  An impression of a 
history of carpal tunnel syndrome was advanced.  

At the February 1998 video hearing before the undersigned 
Member of the Board, the veteran testified that she had 
initially experienced bilateral hand numbness following her 
inservice fall.  She believed that she was first found to 
have carpal tunnel syndrome in either 1995 or 1996.  

An April 1998 VA treatment entry notes that a contemporaneous 
VA electromyographic study was within normal limits.  A June 
1999 VA physician's statement indicates that an April 1998 VA 
nerve conduction study revealed no evidence of carpal tunnel 
syndrome.  The doctor commented that he did not diagnose the 
veteran with carpal tunnel syndrome given the normal nerve 
conduction studies.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's service medical records make no reference to 
carpal tunnel syndrome.  The first clinical documentation 
consistent with the claimed disability is dated in June 1995, 
some four years after the veteran's release from active duty.  
The findings of VA electromyographic and nerve conduction 
studies of the upper extremities conducted in April 1998 were 
reported to be within normal limits.  

The veteran asserts that she initially manifested bilateral 
carpal tunnel syndrome following her inservice fall.  In 
reviewing the record, the Board observes that the veteran's 
sister-in-law, a registered nurse, testified at the July 1995 
hearing that the veteran had carpal tunnel syndrome and the 
disability was related to her service-connected neck trauma 
residuals.  The veteran's sister-in-law neither indicated 
that her conclusions were based upon specific clinical 
findings and/or diagnostic studies nor advanced any other 
basis for her conclusions.  In his June 1999 written 
statement, the VA physician commented that the absence of any 
findings consistent with carpal tunnel syndrome on April 1998 
nerve conduction studies prevented him from advancing a 
diagnosis of carpal tunnel syndrome.  This 1999 opinion 
reflected that the examiner had had an opportunity to review 
evidence and make an informed judgment based on the objective 
evidence.

While noting that the June 1995 electromyographic and nerve 
conduction studies from Washington-St. Tammany Regional 
Medical Center reflect abnormal findings consistent with mild 
carpal tunnel syndrome and peripheral neuropathy, the Board 
notes that both the August 1996 and the April 1998 VA 
electromyographic and nerve conduction studies were reported 
to show no neurological abnormalities.  As a medical 
professional, the veteran's sister-in-law may be competent to 
advance an opinion as to the nature and etiology of the 
veteran's claimed bilateral upper extremity disability.  Her 
testimony renders the veteran's claim well-grounded.  
However, the Board finds that the June 1999 VA physician's 
statement to be more persuasive as it is based upon objective 
diagnostic studies which establish that the veteran does not 
exhibit any current findings consistent with the claimed 
disability.  To the extent that appellant testified that she 
has carpal tunnel syndrome and that it is due to service or a 
service connected disability, she is not competent to enter a 
diagnosis.  Because she is not competent, we do not address 
the issue of credibility.  Layno v. Brown, 6 Vet. App. 465 
(1994). 

The preponderance of the evidence establishes that the 
appellant does not have carpal tunnel syndrome.  Although the 
possibility of carpal tunnel syndrome was raised by 
examiners, the best trained examiners have not attributed the 
disorder to any incident of service or a service connected 
disability.  When we compare the opinion of the relative to 
that of the VA examiner, we conclude that the opinion of a 
trained medical doctor, who is reviewing objective evidence, 
is more persuasive than the opinion of a nurse.

Accordingly, the Board concludes that service connection is 
not warranted for carpal tunnel syndrome on either a direct 
or a secondary basis, and there is no doubt to be resolved.  


ORDER

Service connection for carpal tunnel syndrome is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

